                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ARNOLD SPEARS,
                                   7                                                      Case No. 18-cv-04447-DMR
                                                        Plaintiff,
                                   8
                                                v.                                        ORDER TO SHOW CAUSE
                                   9
                                        U.S. GOVERNMENT V.A.,
                                  10
                                                        Defendant.
                                  11

                                  12          Defendant filed a motion to dismiss on February 13, 2019. [Docket No. 27.] Currently,
Northern District of California
 United States District Court




                                  13   the motion is set for a court hearing on March 28, 2019. Plaintiff Arnold Spears is pursuing this

                                  14   action without legal representation. According to the local court rules, Mr. Spears should have

                                  15   filed any brief in opposition to Defendant’s motion by February 27, 2019. See Civ. L.R. 7-3(a).

                                  16   The court has received no such opposition.

                                  17          The court ORDERS Mr. Spears to respond by March 18, 2019 and explain his failure to

                                  18   respond to the motion. In addition, Mr. Spears must simultaneously (1) submit his opposition to

                                  19   the court or (2) file a statement of non-opposition to the motion. This order to show cause does

                                  20   not indicate that the court will necessarily accept Mr. Spears’ late submission. If Mr. Spears does

                                  21   not respond by March 18, 2019, Defendant’s motion may be granted or the case may be dismissed

                                  22   for failure to prosecute.

                                  23          The court further ORDERS that the hearing currently set for March 28, 2019 is
                                                                                                              S DISTRICT
                                  24   VACATED.                                                            ATE           C
                                                                                                          T
                                                                                                                             O
                                                                                                      S




                                                                                                                              U
                                                                                                     ED




                                  25          IT IS SO ORDERED.
                                                                                                                               RT




                                                                                                                          D
                                                                                                                     RDERE
                                                                                                 UNIT




                                                                                                                 OO
                                                                                                          IT IS S
                                  26   Dated: March 7, 2019
                                                                                                                                     R NIA




                                                                                      ______________________________________
                                                                                                                  . Ryu
                                                                                                           onna M
                                                                                                 NO




                                  27
                                                                                                    Judge D M. Ryu
                                                                                                                                     FO




                                                                                                    Donna
                                                                                                  RT




                                                                                                                                 LI




                                  28                                                            United
                                                                                                  E
                                                                                                       States Magistrate Judge
                                                                                                     H




                                                                                                                             A




                                                                                                          RN                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                                                                                                     R
